Citation Nr: 1634120	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for lumbar spondylosis and degenerative joint disease of the lumbar spine, evaluated as 20 percent disabling from December 5, 2008 to March 30, 2012; as 10 percent disabling from March 30, 2012 to October 14, 2014; and as 40 percent disabling from that date.  

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, secondary to the Veteran's service-connected lumbar spine disability, to include the period prior to October 14, 2014. 

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy, secondary to the Veteran's service-connected lumbar spine disability, to include the period prior to October 14, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
June 2012 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran testified at a travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed with the Board.  A transcript of the hearing is of record.  A June 2016 letter informed the Veteran that the VLJ who had held the hearing had left the Board and provided the Veteran the opportunity to have another hearing before a different VLJ.  In July 2016, the Veteran responded that he did not want another hearing. 

In a January 2015 rating decision, the RO increased the Veteran's disability rating for his lumbar spine disability from 10 percent to 40 percent effective October 14, 2014.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a January 2015 rating decision the Veteran was granted service connection for bilateral lower extremity radiculopathy secondary to his lumbar spine disability.  The RO granted two separate 10 percent evaluations effective October 14, 2014.  The Veteran did not file any document with VA expressing disagreement with the January 2015 decision regarding the radiculopathy evaluation.  However, the bilateral lower extremity radiculopathy is a manifestation of the Veteran's service-connected lumbar spine disability.  When the Veteran disagreed with the amount of compensation awarded for his lumbar spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected lumbar spine disability.  See AB v Brown, supra.  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4 71a, Note (1) (2015).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his lumbar spine disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings for the bilateral lower extremity radiculopathy in the January 2015 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the Veteran's lumbar spine disability.  Thus, the issues before the Board are as shown on the title page.

This appeal was previously before the Board in September 2014.  The appeal was remanded for a VA examination.  As discussed below, the requested development was substantially complied with; however, the claim must be remanded for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In response to the September 2014 Board remand the Veteran was provided with a VA examination most recently in October 2014.  The Veteran's representative submitted a May 2016 Appellant's Post-Remand Brief indicating that the Veteran's lumbar spine disability has worsened since the October 2014 VA examination because he had experienced incapacitating episodes due to intervertebral disc syndrome.  The Veteran provided a May 2016 statement indicating that due to the severity of his lumbar spine pain he was unable to stand, sit, bend, or stretch for prolonged periods of time.  The Veteran noted he is in almost constant pain with his quality of life diminished.   

The Veteran's VA treatment records show the Veteran's lumbar spine disability had increased in severity since the October 2014 VA examination.  In an October 2015 treatment record the Veteran reported increased back pain.  In a November 2015 record the Veteran reported pain across his low back which had become worse recently.  In December 2015 the Veteran reported a flare up of pain on the right side of his low back and both of his legs.  The Veteran stated that his low back pain is sometimes so severe that he could barely move.   

Therefore, as the evidence suggests that the Veteran's lumbar spine disability has increased in severity since his last examination in October 2014, a reexamination must be obtained.  The examination should also clarify whether the Veteran has incapacitating episodes as a result of his back disability.  He has recently asserted that he experiences such episodes, but the October 2014 examiner indicated the Veteran had not had any such episodes in the prior 12 months.  Additionally, the examination must also include a discussion of the severity of the Veteran's bilateral lower extremity radiculopathy, a manifestation of his service-connected lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected lumbar spine disability.  Copies of all pertinent records should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the back disability, including the bilateral lower extremity radiculopathy.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner should specifically test the Veteran's back range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.   

The examiner should specifically discuss the Veteran's functional loss in terms of range of motion during a flare-up, if any.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale explaining why speculation is required.  

2.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

